Citation Nr: 1331600	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  10-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased evaluation for a left shoulder injury, post-operative, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased evaluation for traumatic arthritis of T7, T8, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to June 1998.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 2008 rating decision denied increased evaluations for a left shoulder injury, post operative, and for traumatic arthritis of T7, T8.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that, in his substantive appeal, the Veteran withdrew his earlier request for a formal hearing.  However, after the Veteran's appeal was certified to the Board on February 15, 2013, the Veteran submitted a written request to the RO on February 28, 2013 requesting a videoconference hearing in San Antonio, Texas.  As such, the claim must be returned to the RO so that such a hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a videoconference Board hearing.  The RO must contact the Veteran to determine whether the Veteran prefers to appear at San Antonio, Texas for the videoconference hearing.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


